APRIL DRAKE
                 Associate Court Reporter
                  340th Judicial District
                    112 West Beauregard
                  San Angelo, Texas 76903
                      (325) 659-6575
                      (214) 621-7245



                       July 17, 2015



Hon. Jeffrey D. Kyle, Clerk
Court of Appeals, Third District
P.O. Box 12547
209 W. 14th, Room 101
Austin, Texas 78711


Re: Trial Court Number C-13-0102-C; COA No.
03-15-00365-CV, James C. Mosser and Mosser Law PLLC vs.
Bob Mims


Dear Mr. Kyle:

On July 15, 2015, I received written notice from the law
office of James Mosser, sent by Paul Downey, requesting
the reporter's record be filed with the COA in the
above-styled cause. Yesterday, the 16th, I sent Mr.
Downey in writing the bill of cost for the preparation
for my portions of the record.

At this time, I have received no payment in order for me
to prepare and file the original Reporter's Record with
your office.


Sincerely,


April Drake